Citation Nr: 1529850	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-27 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for herpes.

2.  Entitlement to service connection for psychiatric disability claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned at an April 2015 Central Office hearing.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The issue of entitlement to service connection for psychiatric disability is addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the appellant informed the Board that a withdrawal of the appeal for entitlement to service connection for herpes is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for herpes by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2015).  In the present case, the appellant informed the undersigned at the April 2015 hearing that he desired to withdraw the issue of entitlement to service connection for herpes from his appeal.  Consequently, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the denial of service connection for herpes, and it must be dismissed.


ORDER

The appeal for entitlement to service connection for herpes is dismissed.


REMAND

In April 2012, the Veteran submitted a claim of entitlement to service connection for PTSD.  Reported stressors are being stationed on Guam when Typhoon Vanessa hit and also being involved in a motor vehicle accident.  The Veteran's ex-wife submitted a statement attesting to the typhoon and that the Veteran was in a motor vehicle accident.  Of record is a statement from a psychologist who opined that the Veteran had PTSD from childhood but his military service stressors exacerbated the disorder.  The specific military stressors the psychologist relied on when making the diagnosis were not reported.  The Veteran has never been provided with a VA examination to determine if he has any psychiatric disorders that are related to his active service.  The Board finds that such an examination is required in this case.  

It does not appear to the Board that all the Veteran's pertinent medical records have been associated with the record.  The Veteran testified that he has been at VA medical facilities up and down the East Coast including hospitalizations for PTSD at St. Alban from January to May 2013.  Other reported facilities are East Orange VA, Lyons VA, Koons VA, Montrose VA, Philadelphia VA, and Dublin VA.  He was treated by a "Dr. Julia" in Gainesville, Florida.  The Veteran also reported that he received substance abuse treatment beginning in 1986 at Integrity House in Newark, New Jersey.  Not all of these records have been associated with the record.  Attempts must be made to obtain all outstanding, pertinent medical records.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:
, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claims, to include treatment records from St. Alban from January 2013 to May 2013, Integrity House in 1986, and facilities identified as East Orange VA, Lyons VA, Koons VA, Montrose VA, Philadelphia VA, and Dublin VA as well as a medical facility in Gainesville, Florida.

2.  Then, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  The examination must be conducted by a psychiatrist or psychologist.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies or tests should be accomplished.  

Based upon the review of the evidence of record and the examination results, the examiner should state an opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service.

A diagnosis of PTSD must be confirmed or ruled out.  If PTSD is diagnosed, the examiner must state whether it is due to the alleged service stressors of serving in Guam during a typhoon, being involved in a motor vehicle accident that did not cause physical injuries, and/or contracting herpes, service stressors the examiner should assume did occur.  

If the examiner is of the opinion that the Veteran had PTSD prior to his entrance onto active duty in October 1981, the examiner should state an opinion as to whether the evidence clearly and unmistakably establishes that the disorder existed prior to service and clearly and unmistakably establishes that the disorder did not permanently increase in severity as a result of active service. 

The examiner must provide the rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this appeal has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


